                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF WISCONSIN

=====================================
MARK S. BONCHEK,                               :
                                               :
                           Plaintiff,          :
                                               :
       vs.                                     :
                                               :
NICOLET UNIFIED SCHOOL DISTRICT,               :
NICOLET HIGH SCHOOL,                           :
6701 North Jean Nicolet Road                   :
Glendale, Wisconsin 53217,                     :             PLAINTIFF MARK S. BONCHEK’S
                                               :             COMPLAINT AND JURY DEMAND
ESTATE OF DAVID R. JOHNSON,                    :
ORREN J. BRADLEY, former President of          :
 the NICOLET SCHOOL BOARD,                     :
GERALD T. HAIG, former Vice-President of       :
 the NICOLET SCHOOL BOARD,                     :             Civil Action No.________________
ESTATE OF WILLIAM M. HUEGEL, former :
 Treasurer of the NICOLET SCHOOL BOARD,:
MYRA TAXMAN, former Clerk of                   :
 the NICOLET SCHOOL BOARD,                     :
WILLIAM R. HEISER, former Member of            :
 the NICOLET SCHOOL BOARD,                     :
ROBERT STRAUSS, former Member of               :
 the NICOLET SCHOOL BOARD,                     :
ESTATE OF JAMES O. REIELS, a former            :
 Administrator of Nicolet School District, and :
JOHN DOES 1 – 100,                             :
                                               :
                           Defendants.         :
=====================================

                                       I. INTRODUCTION

       1)      Sadly, the sordid tale of sexual abuse of children goes on, with another perpetrator

having satisfied his sick, sexual fantasies, while destroying the lives of children in his care. Once

again, the sexual perpetrator was enabled by those adults in power, who covered up and

fraudulently concealed the deviant sexual misconduct of their employee, and breached the duty of

trust that society demands for the protection of children.

                                                 1

             Case 2:19-cv-00425 Filed 03/25/19 Page 1 of 45 Document 1
2)    The facts are not in dispute:

-     David R. Johnson, a past Chairman of the Math and Science Departments at Nicolet
      High School, molested and sexually abused boys and young teens.

-     The men and women of the Nicolet School Board - who were responsible for the
      protection of these innocent victims - not only did nothing, but covered it up and
      fraudulently hid Johnson’s sexual abuse.

-     The victims were brushed aside, by Nicolet High School, and by leaders who
      preferred to protect the abuser and their institutions.

-     The primary objective was not to help children, but to avoid scandal to Nicolet and
      harm to the careers of the Nicolet Board, staff, Nicolet Defendants and the John
      Does.

-     The Nicolet School Board, including the Board Officers and Members, had actual
      knowledge of this conduct and yet, the sexual deviant was routinely placed in
      classrooms and extra-curricular activities, while Nicolet was on notice that a
      complaint of child sexual abuse had been made.

-     While conducting their own deficient, biased investigation into the crimes against
      children, the Nicolet administrators allegedly reported the sexual abuse to the
      authorities but, expressly and/or implicitly, agreed with law enforcement to
      terminate or avoid a true or thorough investigation.

-     After receiving the report of sexual abuse against children, law enforcement
      failed to undertake any appropriate investigation, and/or by terminating it without
      enforcing the law for the protection of minors in the Nicolet community.

-     After receiving notice of Johnson’s deviant misconduct, Nicolet continued
      to fraudulently praise and promote Johnson as a leader at Nicolet and cited
      his receipt of the 1983 Presidential Award for Excellence in Mathematics
      Teaching, by President Ronald Reagan, and other Awards and honors
      bestowed upon Johnson.

-     This conduct fraudulently concealed the sexual abuse of young boys and enabled
      Johnson to continue to endanger the welfare of children. The current Nicolet
      administration determined that Nicolet and the Nicolet Defendants “clearly should
      have done much more to protect Nicolet students after being made aware of …
      Johnson’s conduct.”

-     Above all else, Nicolet protected its institution and the Board and staff at all costs,
      while destroying the lives of the innocent victims.




                                        2

     Case 2:19-cv-00425 Filed 03/25/19 Page 2 of 45 Document 1
       3)      The Plaintiff, Mark S. Bonchek (hereinafter “Bonchek”), respectfully submits this

Complaint and Demand for Jury Trial (hereinafter the “Complaint”). The Plaintiff is a victim of

Johnson’s sexual attacks and the fraud, deceit, misrepresentations and cover-up of Nicolet.

Bonchek was victimized by the sexual abuse of David R. Johnson (hereinafter “Johnson”) and the

reckless and wanton conduct of the Nicolet Defendants, as defined herein, who breached their duty

of trust to protect the children in their care, and fraudulently covered up the molestation by

Johnson.

       4)      The Plaintiff further alleges that, as a result and as caused by Defendant Johnson’s

sexual abuse, and the negligence, gross negligence and reckless and wanton conduct of Nicolet,

the Nicolet Defendants and/or the John Does, the Plaintiff has suffered decades of mental and

emotional trauma and distress, a loss of self-esteem, pain and suffering, physical manifestations,

and loss of earning capacity, with therapy and medical and/or health-related expenses, in excess

of $75,000.00, and together with costs, attorneys’ fees and interest.

       5)      The Plaintiff respectfully requests that his action proceed to a trial by jury, that a

judgment be entered on all Counts against the Defendants, jointly and severally, and that the

Defendants be ordered to pay the Plaintiff his compensatory and general damages, in excess of

$75,000.00, together with costs, interest, multiple and/or punitive damages, reasonable attorneys’

fees, and any such other relief as this Honorable Court deems just and appropriate.

                                          II. PARTIES

       6)      At all times relevant herein, the Plaintiff, Mark S. Bonchek, is an adult and a

resident of the Commonwealth of Massachusetts. In the late 1970’s and early 1980’s, the Plaintiff

was a student of Nicolet High School, graduating as the valedictorian in the spring of 1982.




                                                 3

             Case 2:19-cv-00425 Filed 03/25/19 Page 3 of 45 Document 1
Bonchek was a young teenager at the time of his victimization by the sexual exploitation and

sexual abuse by Johnson and the Defendants, as alleged herein.

        7)     Between in or about 1958 and in or about 1991, and at all times relevant herein,

Defendant Johnson was a math teacher, employed by Nicolet High School. While at Nicolet,

Johnson was a Chairman of the Math and Science Departments and the recipient of the 1983

Presidential Award for Excellence in Mathematics Teaching. The Defendant was a member of the

Wisconsin Mathematics Council, the National Council of Teachers of Mathematics and the

National Council of Supervisors of Mathematics. During the relevant time, Johnson was the

teacher advisor for Nicolet clubs known as the “Hosts,” and the “Magic Company,” using these

extra-curricular activities as a vehicle for his enticement, coercion and entrapment of young boys

into a cycle of sexual abuse and exploitation, while using the Nicolet High facilities for his deviant

conduct towards minors. On or about March 28, 2018 and after the revelation of his decades of

sexual abuse at Nicolet, David R. Johnson committed suicide and his Estate is a Defendant in this

litigation.

        8)     Upon information and belief and during the relevant time period, the Defendant,

the Nicolet Unified School District and Nicolet High School (hereinafter “Nicolet”), is the

municipal governmental organization which owns and operates the sole high school in the area.

Nicolet claims to have the following mantra as its guiding principle, “Accelerating Achievement -

Every Student, Every Classroom, Every Day.” Unfortunately, the Defendant’s fraud and fraudulent

concealment has demonstrated that its guiding principle was a Potemkin village, as the facade

collapsed upon itself. Between in or about 1958 and 1991, Defendant Nicolet was the employer of

Johnson, and for decades beginning no later than the early 1980’s, enabled and fraudulently

covered up his sexual abuse and exploitation of young boys, including Bonchek. By no later than



                                                  4

              Case 2:19-cv-00425 Filed 03/25/19 Page 4 of 45 Document 1
the early 1980’s, Nicolet had actual notice, arising from a complaint of sexual exploitation, of

Johnson’s molestation of young boys in their care. In direct contravention of its duty of care, the

Defendant fraudulently covered up the Johnson crimes and fraudulently praised and promoted his

alleged credentials and awards to the Nicolet community and others.

       9)      Upon information and belief, between in or about 1978 and/or 1983 and/or

thereafter, Defendant Orren J. Bradley (hereinafter “Bradley”) was the President of the Nicolet

School Board. With the other Members of the School Board, upon information and belief,

Defendant Bradley was apprised of a complaint of sexual abuse and exploitation by Defendant

Johnson and then fraudulently covered up such crimes, breaching the Nicolet duty of trust to young

boys within its care. During Bradley’s tenure on the School and thereafter, Nicolet continued to

fraudulently praise and promote Johnson’s supposed credentials, experience and expertise as a

math teacher and mentor of young boys, thereby facilitating and assisting in satisfying the deviant

sexual appetite of David Johnson.

       10)     Upon information and belief, between in or about 1978 and 1983 and/or thereafter,

Defendant Gerald T. Haig (hereinafter “Haig”) was the Vice-President of the Nicolet School

Board. With the other Members of the School Board, upon information and belief, Defendant

Haig was apprised of a complaint of sexual abuse and exploitation by Defendant Johnson and then

fraudulently covered up such crimes, breaching the Nicolet duty of trust to young boys within its

care. During Haig’s tenure on the School and thereafter, Nicolet continued to fraudulently praise

and promote Johnson’s supposed credentials, experience and expertise as a math teacher and

mentor of young boys, thereby facilitating and assisting in satisfying the deviant sexual appetite

of David Johnson.




                                                5

             Case 2:19-cv-00425 Filed 03/25/19 Page 5 of 45 Document 1
       11)     Upon information and belief, between in or about 1978 and 1983 and/or thereafter,

Defendant William M. Huegel (hereinafter “Huegel”) was the Treasurer of the Nicolet School

Board. With the other Members of the School Board, upon information and belief, Defendant

Huegel was apprised of a complaint of sexual abuse and exploitation by Defendant Johnson and

then fraudulently covered up such crimes, breaching the Nicolet duty of trust to young boys within

its care. During Huegel’s tenure on the School and thereafter, Nicolet continued to fraudulently

praise and promote Johnson’s supposed credentials, experience and expertise as a math teacher

and mentor of young boys, thereby facilitating and assisting in satisfying the deviant sexual

appetite of David Johnson. Upon information and belief, on or about January 16, 2011, William

M. Huegel passed away.

       12)     Upon information and belief, between in or about 1978 and 1983 and/or thereafter,

Defendant Myra Taxman (hereinafter “Taxman”) was the Clerk of the Nicolet School Board. With

the other Members of the School Board, upon information and belief, Defendant Taxman was

apprised of a complaint of sexual abuse and exploitation by Defendant Johnson and then

fraudulently covered up such crimes, breaching the Nicolet duty of trust to young boys within its

care. During Taxman’s tenure on the School and thereafter, Nicolet continued to fraudulently

praise and promote Johnson’s supposed credentials, experience and expertise as a math teacher

and mentor of young boys, thereby facilitating and assisting in satisfying the deviant sexual

appetite of David Johnson.

       13)     Upon information and belief, between in or about 1978 and 1983 and/or thereafter,

Defendant William R. Heiser (hereinafter “Heiser”) was a Member of the Nicolet School Board.

With the other Members of the School Board, upon information and belief, Defendant Heiser was

apprised of a complaint of sexual abuse and exploitation by Defendant Johnson and then



                                                6

             Case 2:19-cv-00425 Filed 03/25/19 Page 6 of 45 Document 1
fraudulently covered up such crimes, breaching the Nicolet duty of trust to young boys within its

care. During Heiser’s tenure on the School and thereafter, Nicolet continued to fraudulently praise

and promote Johnson’s supposed credentials, experience and expertise as a math teacher and

mentor of young boys, thereby facilitating and assisting in satisfying the deviant sexual appetite

of David Johnson.

       14)     Upon information and belief, between in or about 1978 and 1983 and/or thereafter,

Defendant Robert Strauss (hereinafter “Strauss” and collectively, with Bradley, Haig, Huegel,

Taxman and Heiser, thereinafter the “”Nicolet Board Members” or the “Board Members”) was a

Member of the Nicolet School Board. With the other Members of the School Board, upon

information and belief, Defendant Strauss was apprised of a complaint of sexual abuse and

exploitation by Defendant Johnson and then fraudulently covered up such crimes, breaching the

Nicolet duty of trust to young boys within its care. During Strauss’s tenure on the School and

thereafter, Nicolet continued to fraudulently praise and promote Johnson’s supposed credentials,

experience and expertise as a math teacher and mentor of young boys, thereby facilitating and

assisting in satisfying the deviant sexual appetite of David Johnson.

       15)     Upon information and belief, between in or about 1978 and 1983 and/or thereafter,

Defendant James O. Reiels (hereinafter “Reiels”) was the Administrator of the Nicolet School

District (collectively, with the Defendant Board Members and with Defendant Nicolet, hereinafter

as the “Nicolet Defendants”). Upon information and belief, in or about 1959, Reiels joined Nicolet

as a teacher and in or about 1974, became District Administrator. With the Members of the School

Board, upon information and belief, Defendant Reiels was apprised of a complaint of sexual abuse

and exploitation by Defendant Johnson and then fraudulently covered up such crimes, breaching

the Nicolet duty of trust to young boys within its care. During Reiels’ tenure on the School and



                                                 7

             Case 2:19-cv-00425 Filed 03/25/19 Page 7 of 45 Document 1
thereafter, Nicolet continued to fraudulently praise and promote Johnson’s supposed credentials,

experience and expertise as a math teacher and mentor of young boys, thereby facilitating and

assisting in satisfying the deviant sexual appetite of David Johnson. Upon information and belief,

on or about October 23, 2016, James O. Reiels passed away.

       16)     Upon information and belief, between in or about 1978 and 1983 and/or thereafter,

Defendant John Does 1 - 100 (hereinafter the “John Does” or the “Does”) were persons and/or

employees, whether teachers, staff and/or other authorized agents of the Nicolet School District,

who knew, or should have known, of the sexual exploitation and abuse by Defendant Johnson of

innocent young boys at Nicolet. With the Members of the School Board, upon information and

belief, Defendant Does knew, or should have known, of the sexual abuse and exploitation by

Defendant Johnson and then fraudulently covered up such crimes, breaching the Nicolet duty of

trust to young boys within its care. During the tenure of certain John Does at the School and

thereafter, Nicolet continued to fraudulently praise and promote Johnson’s supposed credentials,

experience and expertise as a math teacher and mentor of young boys, thereby facilitating and

assisting in satisfying the deviant sexual appetite of David Johnson.

                               III. JURISDICTION AND VENUE

       17)     The Plaintiff asserts that this Honorable Court has jurisdiction over this action

under 28 U.S.C. § 1332 because the Parties are of complete diversity, in that the Plaintiff is a

resident and citizen of the Commonwealth of Massachusetts and each Defendant, upon information

and belief, is a citizen of the State of Wisconsin, and that the amount in controversy exceeds

$75,000.00.

       18)     The Plaintiff further contends that, pursuant to 28 U.S.C. § 1391(b), venue is proper

in the Eastern District of Wisconsin in that, such District is where the Plaintiff was sexually abused



                                                  8

              Case 2:19-cv-00425 Filed 03/25/19 Page 8 of 45 Document 1
by Defendant Johnson, is where Defendant Nicolet is located and headquartered, and is where the

fraudulent concealment, the breach of trust and enforcement of the law by the Defendants, the

fraudulent puffery of Johnson, and the other violative conduct described herein is alleged to have

occurred.

        19)     This Court has personal jurisdiction, generally and specifically, over the

Defendants as arising from their residence and principal headquarters within the District, generally

over time and specifically in their dealings with the Plaintiff, within the State of Wisconsin.

                                IV. FACTUAL BACKGROUND

        20)     The Plaintiff alleges that the following facts, without limitation, give rise to his

claims for relief:

        21)     Between at least the 1950’s and the present time, including but not limited to the

relevant time period, Nicolet had established itself as a high school for elite and exceptional

students in the State of Wisconsin. The Nicolet High School has sought to create an image of itself

as a bastion for educating the children of professionals and the elite in the greater metropolitan

Milwaukee, resulting in the School claiming many prominent citizens of Wisconsin as alumni/ae.

Its curriculum has generally followed that of the “Enlightenment” model, which holds the

“classics” to be the basis of an educated mind.

        22)     As a high-performing and well-regarded school, Nicolet High School has had an

advanced placement program that includes calculus (AB and BC), statistics, computer science,

physics (mechanics and electromagnetism), chemistry, biology, environmental science, English

language and composition, French language, Spanish language, Spanish literature, German

language, music theory, American history, European history, macro-economics, micro-economics,

studio art (drawing, 2D, 3D), and American government. During the relevant time period and upon



                                                  9

              Case 2:19-cv-00425 Filed 03/25/19 Page 9 of 45 Document 1
information and belief, Nicolet generally committed to spend more money per student than other

comparable high schools in the State of Wisconsin.

       23)     Nicolet High School has been named to the “Blue Ribbon School of Excellence,”

the U.S. Department of Education’s highest award and in or about 2008, was listed as one of the

fifty (50) best schools in Wisconsin by U.S. News and World Report, in an assessment of more

than 20,500 public high schools from 50 states and the District of Columbia by the magazine.

       24)     In or about 1958, Nicolet hired Defendant Johnson as an instructor and teacher in

the Mathematics Department at the Nicolet High School and thereafter as the Chairman of the

Mathematics / Science Department and Administrative Supervisor of the Mathematics and Science

Personnel at Nicolet. Johnson allegedly had sterling credentials, having a Master of Science

degree from the University of Wisconsin, and was considered an exceptional addition to the

teaching staff and especially the Mathematics Department at Nicolet.

       25)     Over the decades, Johnson made a name for himself as an innovator and leader in

teaching methodologies of mathematics. The Defendant was an active member in various

professional organizations, having become Editor of the Wisconsin Mathematics Teacher

publication and as President of the Wisconsin Mathematics Council. The Defendant was active in

the National Council of Teachers of Mathematics (hereinafter the “NCTM”), serving as Chairman,

Vice-Chairman and member of various committees and on the NCTM Board of Directors. Johnson

was also active in the National Council of Supervisors of Mathematics (hereinafter the “NCSM”),

serving as President, North Central Regional Director and committee member over the years.

       26)     Between in or about 1977 and 1994, Defendant Johnson was the author of a number

of articles and publications, including, inter alia, the 1977 NCTM edition of “Guidelines for the

Tutor of Mathematics,” the 1982 publications entitled “Mathematics Contests – A Handbook for



                                               10

             Case 2:19-cv-00425 Filed 03/25/19 Page 10 of 45 Document 1
Mathematics Educators,” by NCTM and entitled “Every Minute Counts: Making Your Math Class

Work,” by Seymour Publications in Palo Alto, California.

       27)     Upon information and belief, between 1958 and early 1980’s, Nicolet, the Nicolet

Defendants and the John Does promoted the education, skills, expertise, awards and activities of

Defendant Johnson in the Nicolet community and particularly the media, including but not limited

to the Glendale Herald and in the Nicolet yearbook, entitled “Shield.” See Article from Shield,

dated 1979, attached, restated and incorporated by reference herein as Exhibit A.

       28)     For example, in the April 8, 1982 Glendale Herald, Nicolet, the Nicolet Defendants

and the John Does touted the math publications of Johnson and his alleged expertise in the field,

which stated, in pertinent part, as follows:

                       “A textbook of mathematics teaching methods and a handbook on
               mathematics contests for educators have been written by Nicolet High School
               instructors.

                      David R. Johnson, chairman of the Nicolet mathematics department, and
               supervisor of personnel of Nicolet High School, has written “Every Minute Counts:
               Making Your Math Class Work.” The book has been published by Dale Seymour
               Publications, Palo Alto, Calif.

                       The textbook of teaching methods for the secondary mathematics teacher is
               designed for the beginner as well as the experienced professional and can be used
               for college courses and teacher inservice [sic] programs.

                       Johnson is a member of the mathematics coordinating committee for the
               middle schools in the district. Teacher [sic] frequently observe his classroom
               techniques. In 1968, he received the Society of Engineering Institutes award for
               outstanding mathematics teacher, and, in 1975, he received a “Professor for the Day
               Award” from the University of Wisconsin-Oshkosh. He is a member of national
               mathematics associations and is a nationally-known speaker in his field. He has
               written several articles in mathematics publications.

                       Another new book that Johnson has written with Nicolet mathematics
               instructor … is ‘A Handbook on Mathematics Contests for Mathematics
               Educators.’ The book has been published by the National Council of Teachers of
               Mathematics, Washington, D.C.



                                               11

             Case 2:19-cv-00425 Filed 03/25/19 Page 11 of 45 Document 1
                      The book provides models for designing mathematics contests for students
               from elementary to college levels.

                       Johnson is also mathematics resource coordinator for Nicolet and adjunct
               instructor of mathematics for Lakeland College and has spoken at national
               mathematics associations meetings regarding a new approach to teach calculus.”

See Glendale Herald Article, dated April 8, 1982, attached, restated and incorporated by reference

herein as Exhibit B; see also Glendale Herald Article, dated March 1983, attached, restated and

incorporated by reference herein as Exhibit C.

       29)     Upon further information and belief, Nicolet, the Nicolet Defendants and the John

Does employed public relations and utilized the alleged professional accomplishments of

Defendant Johnson in mathematics and by means of publications as a means and method and in

order to enhance the reputation of the Nicolet School District and its Board and staff. The

Defendants sought to create a “buzz” about the school and increase its selectivity and academic

reputation in the community and in the views of elite colleges, including but not limited to Ivy

League universities.

       30)     Unfortunately for the victims, including but not limited to Bonchek, Nicolet, the

Nicolet Defendants and the John Does continued to employ this “public relations strategy,” after

becoming fully apprised of the dark and twisted sexual fantasies and exploitation of Johnson upon

the boys in the Nicolet community. As a result, Nicolet, the Nicolet Defendants and the John Does

perpetrated a fraud and cover-up of Johnson’s exploitation of Nicolet students, and concluded,

expressly and/or implicitly, that the protection of the boys of Nicolet, including but not limited to

Bonchek, from Johnson’s victimization was not as important as the protection of Nicolet’s

reputation and that of Johnson, the Board and staff and especially the Nicolet Defendants.

       31)     Upon information and belief, Johnson also had a well-known affinity for the

performance of “magic,” and was named “Outstanding Wisconsin Magician” from the Society of

                                                 12

             Case 2:19-cv-00425 Filed 03/25/19 Page 12 of 45 Document 1
American Magicians, State Chapter and was a member of the Wisconsin Houdini Club, Inc.

Unfortunately, while a teacher and advisor at Nicolet, the Defendant parlayed his “talent” in

“magic” and the cover of philanthropy as a means to satisfy his sexual urges with young students.

        32)     For example, in or about 1973, Defendant Johnson became the founder and teacher

advisor for the Nicolet “Magic Company” or the “Magic Revue,” an extra-curricular activity or

club for students who had an interest in performing in the annual Nicolet “Magic Show” with

proceeds going to various non-profit and worthy causes in the Milwaukee, Wisconsin metropolitan

area.

        33)     For example, in or about the early 1980’s, the Nicolet Magic Company held its

annual performance, entitled “Mirth, Melody and Magic,” with all proceeds for the benefit of those

suffering from muscular dystrophy. In or about 1981, the Magic Company included the following,

inter alia, as “special features:” a) “The Little,” in which a young female performer was “cut up”

into three (3) pieces, which were then moved and reassembled before the audience; b) “The

Guillotine;” c) “The Lady in Sixths;” d) “The Sands of India;” e) “The Mystery of the Blue Gin;”

f) “Blackstone’s Dancing Handkerchief;” and g) that classic old illusion, “Sawing the Lady in

Half.” See Glendale Herald Article, dated February 26, 1981, attached, restated and incorporated

by reference herein as Exhibit D.

        34)     Furthermore, between in or about 1979 and/or 1983 and/or thereafter, and with the

implicit and/or explicit acknowledgement and approval of Nicolet, the Nicolet Defendants, and

the John Does, the “Shield,” would annually publish reviews of the Magic Company and the

participation of Johnson. For example, in the 1979 Shield, Nicolet, the Nicolet Defendants and/or

the Does stated, inter alia and in pertinent part, as follows:

                “Nicolet High School Magic Revue consisted of student magicians. The Magic
                Company donated the proceeds of over $1,000 to the Wisconsin Chapter of the

                                                  13

              Case 2:19-cv-00425 Filed 03/25/19 Page 13 of 45 Document 1
               Muscular Dystrophy Association…. [A student magician] also said that ‘the Magic
               Company received an opportunity to be on television and a chance to meet some
               famous magicians …. David Johnson, chairman of the Nicolet math department
               and advisor and founder of the Magic Revue, expressed ‘the amount was the largest
               raised in the six year history of the benefit show.’ Mr. Johnson said there were three
               shows and a crowd of four-hundred to each show…. Mr. Johnson said, ‘I was very
               proud of the students in our magic revue. They did a professional job….’”

See Article from Shield, dated 1979, attached, restated and incorporated by reference herein as

Exhibit E.

       35)     By and through its public relations expertise and media manipulation, Nicolet, the

Nicolet Defendants and the John Does, praised Johnson and his “Magic Revue” in the Glendale

Herald, which stated, in pertinent part, as follows:

                       “The results of tryouts held on Dec. 15 for the Nicolet Magic Revue were
               announced by David Johnson, chairman of the mathematics department and advisor
               of the Magic Revue….

                       Members were selected using the following criteria: Quality of presentation,
               grooming and appearance, originality of presentation, use of voice and grammar,
               effort needed to prepare performance and poise.

                       The purpose of the Nicolet Magic Revue is to provide students with the
               opportunity to develop character traits of dependability and responsibility, a stage
               presence and poise, a greater interest and understanding of show business and
               particularly the art of prestidigitation, and as a group, qualities of teamwork, loyalty,
               cooperativeness and unselfishness and provide family entertainment for all families
               of the school district….”

See Glendale Herald Article, dated December 24, 1981, attached, restated and incorporated by

reference herein as Exhibit F (emphasis added).

       36)     Unfortunately for Plaintiff Bonchek and the other victims of sexual abuse, Johnson

also used manipulation and extortion, seeking to “develop” many of these same “character traits”

of “dependability and responsibility, … poise, … qualities of teamwork, loyalty, cooperativeness

and unselfishness” in his young victims in order to create his own illusion: that the Magic

Company was not a noble effort to develop young leaders, raise money for charity, and entertain

                                                  14

             Case 2:19-cv-00425 Filed 03/25/19 Page 14 of 45 Document 1
the community, but in fact a deviant laboratory for selecting, grooming and manipulating young

boys for his own twisted “entertainment.”

       37)     By and through its “public relations” strategy, Nicolet, the Nicolet Defendants and

the John Does disseminated, distributed and publicized, and/or caused to be disseminated,

distributed and publicized, “Magic Company” events and performances, thereby continuing to

enhance the reputation of Johnson, Nicolet, the Board and staff, the Nicolet Defendants and the

John Does, and further the exploitation and victimization of children under the protection and care

of the Defendants. See Glendale Herald Article, dated October 15, 1981, attached, restated and

incorporated by reference herein as Exhibit G; Glendale Herald Article, dated February 25, 1982,

attached, restated and incorporated by reference herein as Exhibit H; Glendale Herald Article,

dated March 16, 1983, attached, restated and incorporated by reference herein as Exhibit I;

Glendale Herald Article, dated March 26, 1983, attached, restated and incorporated by reference

herein as Exhibit J.

       38)     By his loathsome design, the Magic Company served as a vehicle for Johnson to

self-select boys most suited for his predations. The Defendant sought out teens who were

particularly strong in “cooperation” and “loyalty.” Johnson then evaluated the most promising

candidates in close proximity, and with their participation, thereafter grooming them through

training and promotion, together with the prestige earned by leadership positions.

       39)     By his manipulative scheme, Johnson initially groomed and promoted boys,

thereby creating an (illusory) bond and trust between the Defendant and his victim. He generally

employed extortionate and coercive measures after the student had been installed in a leadership

position in the Magic Company. With the existence of a trusted relationship and a leadership

position, Johnson then utilized his victim’s need for a college recommendation, his fear of



                                                15

             Case 2:19-cv-00425 Filed 03/25/19 Page 15 of 45 Document 1
humiliation, or other threat or favor to extort and coerce sexual abuses from the boy. Furthermore,

the professed innocence and noble purpose of the Magic Company – from the tuxedos to the

charitable cause – ensured that any complaint would be met with skepticism and disbelief.

       40)     Between in or about 1979 and 1982, Plaintiff Bonchek was a member of the Nicolet

“Magic Revue” or the “Magic Company,” during which time he was unknowingly being groomed

for sexual exploitation by Johnson, for his perverted sexual fantasies. See Article from Shield,

dated 1982, attached, restated and incorporated by reference herein as Exhibit K.

       41)     Similarly, Defendant Johnson was also the founder and teacher advisor for the

“Hosts,” an extra-curricular activity or club seeking assistance at Nicolet public events while

making a contribution to various non-profit and worthy causes in the Milwaukee, Wisconsin

metropolitan area. Unfortunately, the Defendant, once again, primarily used the “Hosts,” as a

vehicle to groom and manipulate young boys at Nicolet in order to satisfy his demented sexual

urges. Moreover, Nicolet, the Board and staff, the Nicolet Defendants and the John Does

facilitated Johnson’s scheme and employed its public relations machinery as means and method to

cover-up the victimization being perpetrated by its supposed star mathematics instructor.

       42)     By and through its public relations expertise and media manipulation, Nicolet, the

Board and staff, the Nicolet Defendants and the John Does, praised Johnson and his “Hosts” in the

December 24, 1981 Glendale Herald, which stated, in pertinent part, as follows:

                     “Fifty freshmen boys and girls have been named members of the Nicolet
               High School Hosts for the class of 1985.

                       The Nicolet Hosts provide the opportunity for members of the freshmen,
               sophomore and junior classes to: study and participate in the field of public
               relations; serve unselfishly members of the community and fellow students at
               auditorium and gymnasium events throughout the school year; to develop qualities
               of leadership, a sense of responsibility, poise, self-confidence and sincere
               friendliness through the meeting and serving of people in the community, said
               advisor David Johnson, chairman of Nicolet’s math department.

                                                16

             Case 2:19-cv-00425 Filed 03/25/19 Page 16 of 45 Document 1
                       Each year, freshmen are selected to be Hosts on the basis of criteria which
               include personal acceptance by peers and adults, dependability, self-direction,
               desire to learn, attitude, poise, speech, enthusiasm and grooming, and the result of
               a personal interview.

                       Approximately 115 students applied for membership in the organization
               this year.

                       As freshmen, the Host study public relations and procedures under the
               direction of Johnson.

                     During the second semester of their freshmen year and while they are
               sophomores, the members serve as hosts to Nicolet visitors at most auditorium and
               gymnasium events, commencement and other special district meetings….”

See Glendale Herald Article, dated December 24, 1981, attached, restated and incorporated by

reference herein as Exhibit L (emphasis added).

       43)     Unfortunately for the Plaintiff and the other victims of his sexual abuse, after

conducting a “personal interview” of the young victims, Johnson also misused his position of

authority to build trust, seeking to “develop” many of these same “qualities” of “dependability,

self-direction, desire to learn, attitude, poise, … enthusiasm and grooming” in desire for

gratification of his base sexual urges. Victims were chosen by the Defendant after displaying

“leadership, a sense of responsibility, poise, self-confidence, … qualities of teamwork, loyalty,

cooperativeness and unselfishness” in order to “host” the perverse needs of the Defendant.

       44)     The Hosts were another means by which Johnson culled the school community to

identify boys most suited for his predations. As with the Magic Company, Johnson groomed and

promoted the young teens in order to create a false sense of trust between the Defendant and his

victims. By promoting students into leadership positions, Johnson drew the boys closer into his

confidence and trust. Thereafter, with the existence of a trusted relationship and a leadership

position in the Hosts, Johnson then manipulated and exploited his victim’s fear of exposure or



                                                17

             Case 2:19-cv-00425 Filed 03/25/19 Page 17 of 45 Document 1
humiliation, or other favor to extort and coerce sexual abuses from the boy. The Hosts was

organized and promoted as a “service organization” in which students would “unselfishly” meet

the needs of the school. Unfortunately, the real purpose was to be a service organization for

Johnson to selfishly satisfy his own masturbatory fantasies.

       45)     By and through its “public relations” strategy, Nicolet, the Board and staff, the

Nicolet Defendants and the John Does disseminated, distributed and publicized, and/or caused to

be disseminated, distributed and publicized, the “Hosts” at various Nicolet events and

performances, thereby continuing to enhance the reputation of Johnson, Nicolet, the Board and

staff, the Nicolet Defendants and the John Does, and further the exploitation and victimization of

children under the protection and care of the Defendants. See Article from Shield, dated 1981,

attached, restated and incorporated by reference herein as Exhibit M; Article from Shield, dated

1982, attached, restated and incorporated by reference herein as Exhibit N.

       46)     Between in or about 1979 and 1982, Plaintiff Bonchek was member of, and became

the “Head” of, the Nicolet “Hosts,” during which time he was unknowingly being groomed for

sexual exploitation by Johnson, for his sexual fantasies. See Article from Shield, dated 1980,

attached, restated and incorporated by reference herein as Exhibit O.

       47)     Over the years and decades at Nicolet, as Johnson moved up the ranks in the

School’s hierarchy and collected various awards and recognition, he became the “go-to” teacher

for an entrée by high-performing students seeking a recommendation to an elite or Ivy League

college. By his leveraging and manipulating his ability to provide a recommendation, Johnson

used threats and coercion as a means to seduce, intimidate and manipulate Nicolet boys, including

but not limited to Bonchek, into becoming unwilling victims of his vile sexual fantasies. His

position and power also prevented anyone from speaking up, as it would seem impossible to



                                                18

             Case 2:19-cv-00425 Filed 03/25/19 Page 18 of 45 Document 1
imagine that someone of his unimpeachable reputation and public service could be guilty of such

lascivious behavior.

       48)     The son of a nationally recognized cardiac surgeon, between the late 1970’s and

early 1980’s, Bonchek was a brilliant, high-achieving student at Nicolet. See Page from Shield,

dated 1982, attached, restated and incorporated by reference herein as Exhibit P. The Plaintiff was

well-regarded by his peers and would graduate as the 1982 Nicolet Valedictorian, while receiving

numerous awards and honors, including as “The Johnson’s Wax Fund” Scholar; the American

Association of Teachers of German National Exam; the American Language and School Society

State German Competition; the University of Wisconsin – River Falls Tall Contest – German;

Mathematics Award – Braveland Conference Mathematics Meet, with Varsity Team

Championship and Individual Honors; the National High School Mathematics Contest; and the

University of Wisconsin – Madison Mathematics Science and Engineering Talent Search. See

Pages from Shield, dated 1982, attached, restated and incorporated by reference herein as Exhibit

Q.

       49)     Through his elite performance in mathematics and his participation in the Hosts

and in the Magic Company, Johnson quietly began grooming the Plaintiff for his sexual

exploitation. Upon information and belief, through Bonchek’s freshman and sophomore years,

Johnson “encouraged” Bonchek while quietly keeping an eye on him and intending to “develop”

the young adolescent into one of his sexual trophies.

       50)     In or about the fall of 1980 and during the Plaintiff’s junior year at Nicolet, Johnson

approached Bonchek and asked him to participate in a “research project” on a certain “statistical

analysis” of “physiology,” allegedly being conducted by the Defendant. Johnson informed




                                                 19

             Case 2:19-cv-00425 Filed 03/25/19 Page 19 of 45 Document 1
Bonchek that he was conducting a statistical study on the “physiological response” of certain

“athletic” activities and asked the Plaintiff to participate.

        51)     At the time, Bonchek was actively considering his options for college and

desperately wanted to attend an Ivy League university. During such conversations, Johnson

threatened, implicitly and/or explicitly, to adjust his recommendation based on Bonchek’s

participation in the “research project,” thereby destroying the Plaintiff’s college dreams and hopes.

Responding to the coercion and threats, the Plaintiff knew that, if he wanted to get into an Ivy

League college, a glowing recommendation from Johnson was “critical.” Pressured by the

Defendant’s threats and extortion, Bonchek was told that the “word was [from the Ivy League

admissions officers that] if [Johnson] says you’re in,” then the Nicolet student gets admitted.

        52)     In short, according to the Plaintiff’s understanding, “Dave [Johnson] can pick them

was basically the word.” As a junior in high school, “that meant a lot” to the Plaintiff. Bonchek

“figured [that his] … college recommendation was riding on … [Johnson’s] recommendation.”

        53)     Feeling the threats, intimidation and pressure of coercion upon his college hopes

and dreams, Bonchek succumbed to the pressure and agreed to “assist” Johnson in his “statistical

research” on “physiology.” In truth and in fact, the Defendant was manipulating and coercing the

Plaintiff for sexual abuse and exploitation.

        54)     Johnson informed the Plaintiff that the “research” would be conducted on the

weekend, at the facilities of Nicolet High School, and that the Defendant would pick Bonchek up,

at his home, and drive him to the school. The Defendant instructed the Plaintiff to bring gym

clothes in order to properly participate in the athletics endeavors required by the “statistical

research” into a “response” in “physiology.”




                                                   20

              Case 2:19-cv-00425 Filed 03/25/19 Page 20 of 45 Document 1
        55)     So, at approximately 10:30 a.m. on the following Saturday, the Defendant picked

Bonchek up in his car and drove to Nicolet. He instructed and caused the Plaintiff to change into

gym clothes, and used safety pins in order to pin up the athletic shorts above the Plaintiff’s hips.

Throughout the process, the Defendant sought to maintain the pretense of “research,” by keeping

a stopwatch and a journal to record the “data” arising from the “response” of the “physiological

statistical analysis.”

        56)     Once the Plaintiff was attired as Johnson wished, the Defendant began to instruct

the Plaintiff to perform certain “exercises” upon Johnson, which quickly became sexual in nature

and were designed to create sexual arousal in Johnson.

        57)     During the sexual abuse and exploitation, Johnson would be sweating throughout

these “exercises,” and repeatedly telling Bonchek to “keep going, another minute,” until the

Defendant reached the peak of arousal and ejaculated.

        58)     Then, the “experiment was over” and, feeling shame and self-loathing over the

sexual exploitation by the Defendant, the Plaintiff changed and Johnson drove him home.

        59)     The sexual abuse of the Plaintiff continued, month after month, throughout the first

and second semesters of Bonchek’s junior year. By his express and implicit threats, the Defendant

repeatedly sexually abused and victimized the Plaintiff for his vile and disgusting sexual pleasure,

while continuing to maintain the facade of conducting “research” into “physiology. Rumors of

Johnson’s behavior were commonplace among Nicolet students, and Bonchek frequently had to

“play along” while others wondered aloud “who Johnson was bringing up to his cabin this year.”

Bonchek was terrified that others would find out what was happening, simultaneously destroying

both his life as he knew it, and the life he hoped to create for himself in the future. In many ways,

the psychological abuse from maintaining the secret to his parents and friends was as traumatic as



                                                 21

              Case 2:19-cv-00425 Filed 03/25/19 Page 21 of 45 Document 1
the physical abuse perpetrated by Johnson. This was in addition to the profound betrayal of trust

from someone so admired in the community who professed to be so well-intentioned.

       60)     Finally, in or about 1981 and after the second semester, the Defendant provided the

Plaintiff with an appropriately sterling college recommendation, commensurate with Bonchek’s

accomplishments. With the recommendation in hand, Johnson’s threats lost their power over

Bonchek, and although the effects of the abuse would linger for decades, he became freed of the

immediate coercion. Having completed yet another sexual conquest, Johnson stopped victimizing

this innocent boy and apparently moved on to another sexual target.

       61)     In an attempt to overcome his feelings of self-loathing and worthlessness, Bonchek

threw himself back into his studies and graduated from Nicolet as Valedictorian in 1982, and

thereafter attended Princeton. Unfortunately, the physical abuse may have been in his past, but

the psychological damage only magnified with time.

       62)     Meanwhile, Nicolet, the Board and staff, the Nicolet Defendants and the John Does

continued to turn a blind eye to the conduct of Johnson and the rumors of impropriety, while

promoting his awards and achievements as a positive reflection on the School District.

       63)     That “blind eye,” however, would soon change, if only briefly.

       64)     Mere weeks before a report of sexual abuse upon a student was made to Nicolet, on

or about May 6, 1983, Defendant Johnson received an award for “excellence as a secondary

instructor and supervisor” by the Wisconsin Mathematics Council. Defendant Nicolet, the Nicolet

Defendants and the John Does cranked up its public relations machinery and praised and promoted

this accomplishment in the Glendale Herald. See Glendale Herald Article, dated May 26, 1983,

attached, restated and incorporated by reference herein as Exhibit R.

       65)     As reported in the Glendale Herald,



                                               22

             Case 2:19-cv-00425 Filed 03/25/19 Page 22 of 45 Document 1
                        “’This distinguished recognition by his colleagues from throughout
               Wisconsin is a well deserved award.’ That statement came from James Reiels,
               district administrator of Nicolet High School, in reference to an award given to
               teacher David Johnson.

                       Johnson was presented the 1983 award for excellence as a secondary
               instructor and supervisor. The presentation was made by the Wisconsin
               Mathematics Council at its annual meeting held May 6.

                      The recognition was based on Johnson’s contributions to education as a
               classroom teacher, in his leadership role at state and national levels in math
               education, and as an author-lecturer of national repute. According to Reiels,
               Johnson is one of the most sought after keynote and banquet speakers in the
               National Council of Teachers of Mathematics. His presentations throughout the
               country focus on teaching and classroom management techniques for keeping
               students on task.

                      Johnson is former president of the Wisconsin Mathematics Council, editor
               of the Wisconsin Teacher of Mathematics, and program chairman of numerous
               WMC state meetings.

                       In his 25th year on the Nicolet High School faculty, he has taught
               mathematics, served as department chairman and advised the Nicolet Magic
               Company and the Nicolet Hosts. Other professional activities include serving on
               several boards of directors, including the National Council of Supervisors of
               Mathematics. He has served on task forces, state study committees and published a
               variety of math-oriented articles as well as three books on mathematics education.”

Id.

       66)     It is undisputed that in or about the early summer of 1983, a different Nicolet High

School student and his parents reported sexual abuse by Johnson to a Nicolet staff member. See

Correspondence from Dr. Robert Kobylski, Superintendent of Nicolet High School, to David

Johnson, dated March 6, 2018, attached restated and incorporated by reference herein as Exhibit

S.

       67)     Upon information and belief, Nicolet, the Board and staff, the Nicolet Defendants

and the John Does were notified of Johnson’s sexual abuse and exploitation upon the Nicolet

student.



                                                23

             Case 2:19-cv-00425 Filed 03/25/19 Page 23 of 45 Document 1
       68)     Upon receiving the complaint in or about the summer of 1983, upon information

and belief, Nicolet, the Board and staff, the Nicolet Defendants and/or the John Does allegedly

notified law enforcement of the complaint of sexual abuse upon a minor.

       69)     It is undisputed that the Glendale law enforcement has no official record of any

such report from Nicolet in or about the summer of 1983.

       70)     It is undisputed that on or about July 13, 1983, the Nicolet School Board and/or the

Nicolet Defendants and/or the John Does met in closed session with Johnson and confronted the

Defendant about his sexual abuse and exploitation of the student. Id.

       71)     Despite the alleged report to law enforcement and the heinous nature of the sexual

abuse by Johnson, Nicolet, the Board and staff and/or the Nicolet Defendants and/or the John Does

“agreed to continue [Johnson’s] employment under certain conditions.” Id.

       72)     It is undisputed that the letter setting forth such “certain conditions” of the

continued employment of Johnson by Nicolet does not exist in the personnel files or elsewhere in

the records of Nicolet, and that a fraudulent concealment and cover-up of the crimes of Johnson

occurred by Nicolet, the Board and staff, the Nicolet Defendants and/or the John Does.

       73)     Indeed, the “blind eye” of Nicolet returned in a matter of days, as the Defendants

intentionally and fraudulently concealed and covered-up the sexual abuse and victimization of

minors by Johnson, as any disclosure would have seriously harmed the reputation of Nicolet, the

Board and staff, the Nicolet Defendants and the John Does. Needless to say, the public relations

machinery at Nicolet could not, and would not, easily survive the impact of a scandal and

investigation into the famous David Johnson.

       74)     Solely as an example of the fraudulent concealment, on or about September 1, 1983,

approximately a mere seven (7) weeks after the closed session School Board meeting with



                                                24

             Case 2:19-cv-00425 Filed 03/25/19 Page 24 of 45 Document 1
Johnson, the Glendale Herald reported, in an article entitled “Nicolet district head named to

national task force,” in pertinent part as follows:

                      “James Reiels, administrator of the Nicolet High School District, has been
               appointed as one of 11 educators who will assess American education from the
               perspective of its student successes. The two-year study is being underwritten by
               the Commission on Schools of the North Central Association of College and
               Schools, which accredits schools, colleges and universities in 19 states.

                      Reiels joined Nicolet in 1959 as a teacher. He has been district administrator
               since 1974.

                       The Task Force on Student Success will include in its study the findings of
               several national reports on education recently published. It will also search out other
               information needed to answer the key questions:

                       -   What school experiences contribute to the development of student
                           success?
                       -   What changes in education programs would help students become more
                           successful in schools?
                       -   What changes in the organization of education would help students
                           become more successful in school?

                       The Task Force includes teachers, administrators and evaluators.

                      The North Central Association is the largest of the six regional accrediting
               associations in the nation with more than 5,000 schools and 900 colleges and
               universities. The NCA Commission on Schools develops standards for quality
               education and structures evaluation activities.”

See Glendale Herald Article, dated September 1, 1983, attached, restated and incorporated by

reference herein as Exhibit T.

       75)     Upon information and belief, Reiels never informed the Task Force or others at the

NCA Commission on Schools that protecting students from sexual abuse and exploitation would

contribute to the development of student success, or that changes in education programs – such as

the firing of sexual predators like Johnson – would help students become more successful in

schools.




                                                 25

             Case 2:19-cv-00425 Filed 03/25/19 Page 25 of 45 Document 1
          76)     The pinnacle of the fraudulent concealment, however, followed as in or about

October 1983, Johnson was awarded the 1983 Presidential Award for Excellence in Science and

Mathematics teaching. The Defendant was flown to Washington, D.C., along with other teachers,

and was honored in a ceremony hosted by President Ronald Reagan.

          77)     An article in the Glendale Herald, entitled “Honored math teacher thrilled,”

reported the events, in pertinent part, as follows:

                         “’It really was just an unbelievable feeling and experience to be so
                  appreciated,’ Johnson said in a recent interview.

                          ‘Without a doubt, it was the greatest professional experience I have had. It
                  was thrilling to be in the same room when the president of the United States stepped
                  in,’ he explained. ‘When the president walked in, it was exceedingly silent. We all
                  walked up to the stage like a graduation ceremony. He (the president) jumped on to
                  the stage. He was peppy and vigorous, and his speech was excellent.’

                          “And during all this whole time, you sat there and said, ‘My gosh, I’m
                  sitting here in the White House listening to the president of the United States. It
                  was somewhat like a dream….’”

See Glendale Herald Article, dated November 24, 1983, attached, restated and incorporated by

reference herein as Exhibit U.

          78)     Indeed, upon information and belief, the Nicolet Defendants were more concerned

about the Nicolet reputation as compared to the sexual exploitation of children. Solely as an

example, in or about June 1989 and after Defendant Reiels announced his impending retirement

in the following year, the Nicolet School Board President stated, as follows, to the Glendale

Herald:

                          “I think Dr. Reiels has done a wonderful job in what will be his 31 years at
                  Nicolet. The innovations in teaching and curriculum all came through his
                  knowledge and expertise. The school is of national prominence and our graduates
                  are successes due to Dr. Reiels’ ability to pick the best teachers available and to
                  have the interest of the kids at heart, and to have expertise in many areas. The
                  reputation of our school speaks for itself.”



                                                   26

                Case 2:19-cv-00425 Filed 03/25/19 Page 26 of 45 Document 1
See Glendale Herald Article, dated June 29, 1989, attached, restated and incorporated by reference

herein as Exhibit V.

       79)     Furthermore, two (2) former Nicolet Board Presidents asserted that Defendant

Reiels had the “ability to handle delicate and difficult situations with finesse.” Id. One such former

Board President claimed that “when the board and administration faced difficult personnel

decisions,” Defendant Reiels “had the ability to diffuse tension and bring it to [a] positive

resolution.” Id.

       80)     Needless to say, no one asked Bonchek or the other victims of Johnson’s sexual

abuse and exploitation whether the fraudulent cover-up and mishandling of the Johnson “personnel

decision” resulted in a “positive resolution.” One can only assume that the difficult situation

handled with finesse was how to maintain the illusion of Johnson’s character, protect the reputation

of the school, and keep the truth from being known by anyone else. See also Glendale Herald

Article, dated June 14, 1990, attached, restated and incorporated by reference herein as Exhibit

W.

       81)     Throughout this entire period, the Defendants never disclosed that Johnson was a

sexual predator to the victims, to the Nicolet community or to the public. From in or about the

early 1980’s to and including 1991, when Johnson retired, Nicolet, the Board and staff, the Nicolet

Defendants and the John Does fraudulently concealed the sexual depredations of the Chairman of

the Mathematics Department, and the Teacher Advisor to the Magic Company and the Hosts.

       82)     Moreover, the Defendants continued to perpetrate a fraud and deceit upon the

Plaintiff and other victims by publicly touting the accomplishments of Johnson, Nicolet, the

Nicolet Defendants and the John Does, for years and decades thereafter. If the truth had become

known, Bonchek and the other victims could have gotten help decades sooner. Instead, the



                                                 27

             Case 2:19-cv-00425 Filed 03/25/19 Page 27 of 45 Document 1
psychological damage continued to compound as the vicious circle of lies, shame and betrayal

formed a tighter and tighter noose around their heart, strangling the sense of self, the ability to trust

others, and notion of one’s own worth that those who have not suffered abuse take for granted.

        83)     In or about 2003, Johnson was arrested for Fourth Degree Sexual Assault, for

incidents occurring on or about September 7, 2002 and March 21, 2003, in violation of Wisconsin

Statutes §§ 940.225(3m). Upon information and belief, the Defendant plead guilty to the criminal

sexual assault and was sentenced. See State of Wisconsin v. David R. Johnson, Case No. 03CM218

(Circuit Ct., Waupaca Cty.), (public records) attached, restated and incorporated by reference

herein as Exhibit X.

        84)     Upon information and belief, Johnson was never required to register as a sex

offender, and the victims and other members of the public were not apprised that the former

Chairman of the Mathematics Department at Nicolet was a sexual predator.

        85)     On or about March 26, 2018, and after an investigation by the Defendants, Nicolet

sent a letter to the Nicolet High School Alumni, which concluded that

                -       Johnson committed heinous acts of sexual abuse to at least two (2) students
                        during the 1980’s;

                -       That there was “evidence that the District was made aware of … Johnson’s
                        misconduct during the summer of 1983, but allowed him to continue
                        teaching at Nicolet…”

                -       At the time, Nicolet and the Nicolet Defendants “clearly should have done
                        much more to protect Nicolet students after being made aware of …
                        Johnson’s conduct.”

See Correspondence from Dr. Kobylski, Superintendent of Nicolet High School to the Nicolet

High School Alumni, dated March 26, 2018, attached restated and incorporated by reference herein

as Exhibit Y.




                                                   28

              Case 2:19-cv-00425 Filed 03/25/19 Page 28 of 45 Document 1
       86)     Also on or about March 26, 2018, the Defendants released the “Summary of

Findings of Independent Investigation,” which confirmed the evidence of the sexual abuse by

Johnson, the reported complaint to the Defendants in the summer of 1983 and the closed door

session of July 1983. See Summary of Findings of Independent Investigation,” by Joseph M.

Russell, Esq., attached restated and incorporated by reference herein as Exhibit Z.

       87)     To make matters worse, the Plaintiff cooperated with the Defendants in the

investigation, on the condition that the Defendants maintain the confidentiality of his identity.

Thus, on or about November 14, 2016, the Parties executed a Non-Disclosure Agreement, as

amended (hereinafter the “NDA”), in order to protect the identity of Bonchek, so as to avoid

additional mental and emotional suffering as a result of potential disclosure of his identity as a

victim of Johnson. See Non-Disclosure Agreement, dated November 14, 2016, as attached restated

and incorporated by reference herein as Exhibit AA; see also Extension Agreement, dated

September 30, 2017, as attached restated and incorporated by reference herein as Exhibit BB.

       88)     Upon information and belief, the Defendants breached the NDA, failed to timely

comply with the public records notifications and distributed and disseminated sufficient

information regarding the Plaintiff in order to enable member(s) of the media to identify Bonchek

as one of the victims of Johnson, creating further trauma in the form of fear, betrayal, and shame.

       89)     And thus the suffering continued for the victims, including Plaintiff Bonchek, and

continues to the present time.

       90)     The abuse and sexual violence by the Defendant caused serious and permanent

emotional and mental trauma to the Plaintiff. As a survivor of sexual abuse and violence, he has

experienced chronic feelings of anxiety, stress, paranoia and fear, and has suffered from “post-

traumatic stress disorder” (PTSD) and severe dissociative disorder. Post-traumatic stress disorder



                                                29

             Case 2:19-cv-00425 Filed 03/25/19 Page 29 of 45 Document 1
is an anxiety disorder that can result from a traumatic event, including sexual violence.

Dissociative disorder is a disconnection of thoughts, feelings and identity, an experience of

detachment or feeling as if one is outside one's body, and a loss or suppression of memory.

          91)     With PTSD, the Plaintiff has experienced, and re-experienced, the feelings of being

constantly in danger of being betrayed, reliving the events surrounding the abuse through

flashbacks, dreams, or intrusive thoughts. The disassociation created a “persona” to protect

Bonchek from these feelings. Since his Nicolet years, Bonchek has experienced “avoidance,” by

intentionally or subconsciously changing his behavior in order to avoid scenarios associated with

the sexual abuse at Nicolet or losing interest in activities he used to enjoy. The Plaintiff has suffered

from hyper-arousal, and feeling “on edge” all of the time, like an undercover agent always afraid

of his cover being blown. Until very recently, he did not recognize himself in the mirror and did

not believe that his own feelings and desires were worthy of consideration by others. While on

the outside, the Plaintiff appears a confident and accomplished man, this is in fact a shell, hiding

a scared and damaged teenager, whose feelings and identity were frozen in 1982 when Johnson

betrayed and abused him and the Defendants protected the perpetrator and conspired to keep it a

secret.

          92)     At all times relevant herein, the Defendants failed to meet and comply with the duty

of care that the Defendant owed to the Plaintiff and others, as a minor and student in their care and

protection.

          93)     At all times relevant herein, the Plaintiff’s severe physical injuries, mental and

emotional trauma and distress, loss of earnings, and medical expenses were foreseeable as arising

and the result of the Defendants’ breaches of their duty of care as owed to the Plaintiff. Since the

abuse has been made public and Bonchek has been in recovery for his abuse, he has made



                                                   30

                Case 2:19-cv-00425 Filed 03/25/19 Page 30 of 45 Document 1
remarkable progress in healing his PTSD and disassociation, particularly lessening the fear,

anxiety, stress, inhibition, loss of joy, lack of self-worth, and feelings of alienation and inadequacy.

This progress is evidence that if the Defendants had not covered up the abuse years ago, Bonchek

would have been able to heal much sooner and avoid the decades of damage that ensued.

        94)     At all times relevant herein, the Defendants’ breach of their duty of care to the

Plaintiff was the proximate cause of Bonchek’s severe physical injuries, mental and emotional

trauma and distress, loss of earnings, and medical expenses.

        95)     In sum, as a result of the Defendants’ fraud and deceit, negligence, gross negligence

and reckless and wanton conduct, the Plaintiff has suffered physical injuries, pain and suffering,

mental and emotional trauma and distress, loss of earning capacity, loss of consortium, medical

and/or health-related expenses, and together with costs, attorneys’ fees and interest. Furthermore,

the Plaintiff respectfully requests that he be awarded their general, compensatory and/or special

damages and losses, in excess of $75,000.00, and costs, interest, multiple and/or punitive damages,

reasonable attorneys’ fees, and any such other relief as this Honorable Court deems just and

appropriate.




                                                  31

              Case 2:19-cv-00425 Filed 03/25/19 Page 31 of 45 Document 1
                                    V. CAUSES OF ACTION


                                  COUNT I - NEGLIGENCE
                  (As to Nicolet, Nicolet Defendants and John Does 1 – 100)
                                  (NEGLIGENCE - HIRING)

       96)     The Plaintiff reasserts Paragraphs 1 through 95 above, with Exhibits, and restate

and incorporate them herein by reference.

       97)     The Defendants had a duty to the Plaintiff to hire Johnson in accordance with the

standard of educators and high schools so as to not cause harm or injuries to the Plaintiff.

       98)     The Defendants were negligent in hiring Johnson and in their actions and

omissions, as set forth above.

       99)     The harm to the Plaintiff as a result of the Defendants’ negligence, and their actions,

courses of conduct and omissions was reasonably foreseeable.

       100)    The Defendants’ negligence was the proximate cause of the harm and injuries and

damages as suffered by the Plaintiff.

       101)    As a direct and proximate cause of the Defendants’ negligence in the hiring of

Johnson, the Plaintiff has suffered physical injuries, pain and suffering, mental and emotional

trauma and distress, loss of earning capacity, medical and/or health-related expenses, and general,

special and consequential damages, and other damages, injuries and losses, and that such amount

in controversy exceeds $75,000.00, and together with costs, attorneys’ fees and interest, to his

detriment.

                                 COUNT II - NEGLIGENCE
                  (As to Nicolet, Nicolet Defendants and John Does 1 – 100)
                              (NEGLIGENCE - RETENTION)

       102)    The Plaintiff reasserts Paragraphs 1 through 101 above, with Exhibits, and restate

and incorporate them herein by reference.


                                                 32

             Case 2:19-cv-00425 Filed 03/25/19 Page 32 of 45 Document 1
       103)    The Defendants had a duty to the Plaintiff to retain Johnson in accordance with the

standard of educators and high schools so as to not cause harm or injuries to the Plaintiff.

       104)    The Defendants were negligent in retaining Johnson and in their actions and

omissions, as set forth above.

       105)    The harm to the Plaintiff as a result of the Defendants’ negligence, and their actions,

courses of conduct and omissions was reasonably foreseeable.

       106)    The Defendants’ negligence was the proximate cause of the harm and injuries and

damages as suffered by the Plaintiff.

       107)    As a direct and proximate cause of the Defendants’ negligence in the retention of

Johnson, the Plaintiff has suffered physical injuries, pain and suffering, mental and emotional

trauma and distress, loss of earning capacity, medical and/or health-related expenses, and general,

special and consequential damages, and other damages, injuries and losses, and that such amount

in controversy exceeds $75,000.00, and together with costs, attorneys’ fees and interest, to his

detriment.

                                 COUNT III - NEGLIGENCE
                  (As to Nicolet, Nicolet Defendants and John Does 1 – 100)
                             (NEGLIGENCE - SUPERVISION)

       108)    The Plaintiff reasserts Paragraphs 1 through 107 above, with Exhibits, and restate

and incorporate them herein by reference.

       109)    The Defendants had a duty to the Plaintiff to supervise Johnson in accordance with

the standard of educators and high schools so as to not cause harm or injuries to the Plaintiff.

       110)    The Defendants were negligent in their supervision of Johnson and in their actions

and omissions, as set forth above.

       111)    The harm to the Plaintiff as a result of the Defendants’ negligence, and their actions,



                                                 33

             Case 2:19-cv-00425 Filed 03/25/19 Page 33 of 45 Document 1
courses of conduct and omissions was reasonably foreseeable.

        112)     The Defendants’ negligence was the proximate cause of the harm and injuries and

damages as suffered by the Plaintiff.

        113)     As a direct and proximate cause of the Defendants’ negligence in the supervision

of Johnson, the Plaintiff has suffered physical injuries, pain and suffering, mental and emotional

trauma and distress, loss of earning capacity, medical and/or health-related expenses, and general,

special and consequential damages, and other damages, injuries and losses, and that such amount

in controversy exceeds $75,000.00, and together with costs, attorneys’ fees and interest, to his

detriment.

                                   COUNT IV - NEGLIGENCE
                    (As to Nicolet, Nicolet Defendants and John Does 1 – 100)
                            (NEGLIGENCE – FAILURE TO WARN)

        114)     The Plaintiff reasserts Paragraphs 1 through 113 above, with Exhibits, and restate

and incorporate them herein by reference.

        115)     The Defendants had a duty to warn the Plaintiff as to the misconduct of Johnson in

accordance with the standard of educators and high schools so as to not cause harm or injuries to

the Plaintiff.

        116)     The Defendants were negligent in their failure to warn the Plaintiff as to the

misconduct of Johnson and in their actions and omissions, as set forth above.

        117)     The harm to the Plaintiff as a result of the Defendants’ negligence, and their actions,

courses of conduct and omissions was reasonably foreseeable.

        118)     The Defendants’ negligence was the proximate cause of the harm and injuries and

damages as suffered by the Plaintiff.

        119)     As a direct and proximate cause of the Defendants’ negligence and failure to warn



                                                   34

             Case 2:19-cv-00425 Filed 03/25/19 Page 34 of 45 Document 1
as to the misconduct of Johnson, the Plaintiff has suffered physical injuries, pain and suffering,

mental and emotional trauma and distress, loss of earning capacity, medical and/or health-related

expenses, and general, special and consequential damages, and other damages, injuries and losses,

and that such amount in controversy exceeds $75,000.00, and together with costs, attorneys’ fees

and interest, to his detriment.

                             COUNT V – GROSS NEGLIGENCE
                   (As to Nicolet, Nicolet Defendants and John Does 1 – 100)
                             (GROSS NEGLIGENCE - HIRING)

       120)    The Plaintiff reasserts Paragraphs 1 through 119 above, with Exhibits, and restate

and incorporate them herein by reference.

       121)    The Defendants had a duty to the Plaintiff to hire Johnson in accordance with the

standard of educators and high schools so as to not cause harm or injuries to the Plaintiff.

       122)    The Defendants were grossly negligent, reckless and wanton in hiring Johnson and

in their actions and omissions, as set forth above.

       123)    The harm to the Plaintiff as a result of the Defendants’ gross negligence, and their

actions, courses of conduct and omissions was reasonably foreseeable.

       124)    The Defendants’ gross negligence was the proximate cause of the harm and injuries

and damages as suffered by the Plaintiff.

       125)    As a direct and proximate cause of the Defendants’ gross negligence in the hiring

of Johnson, the Plaintiff has suffered physical injuries, pain and suffering, mental and emotional

trauma and distress, loss of earning capacity, medical and/or health-related expenses, and general,

special and consequential damages, and other damages, injuries and losses, and that such amount

in controversy exceeds $75,000.00, and together with costs, attorneys’ fees and interest, to his

detriment.



                                                 35

             Case 2:19-cv-00425 Filed 03/25/19 Page 35 of 45 Document 1
                            COUNT VI – GROSS NEGLIGENCE
                  (As to Nicolet, Nicolet Defendants and John Does 1 – 100)
                          (GROSS NEGLIGENCE - RETENTION)

       126)    The Plaintiff reasserts Paragraphs 1 through 125 above, with Exhibits, and restate

and incorporate them herein by reference.

       127)    The Defendants had a duty to the Plaintiff to retain Johnson in accordance with the

standard of educators and high schools so as to not cause harm or injuries to the Plaintiff.

       128)    The Defendants were grossly negligent, reckless and wanton in retaining Johnson

and in their actions and omissions, as set forth above.

       129)    The harm to the Plaintiff as a result of the Defendants’ gross negligence, and their

actions, courses of conduct and omissions was reasonably foreseeable.

       130)    The Defendants’ gross negligence was the proximate cause of the harm and injuries

and damages as suffered by the Plaintiff.

       131)    As a direct and proximate cause of the Defendants’ gross negligence in the retention

of Johnson, the Plaintiff has suffered physical injuries, pain and suffering, mental and emotional

trauma and distress, loss of earning capacity, medical and/or health-related expenses, and general,

special and consequential damages, and other damages, injuries and losses, and that such amount

in controversy exceeds $75,000.00, and together with costs, attorneys’ fees and interest, to his

detriment.

                           COUNT VII – GROSS NEGLIGENCE
                  (As to Nicolet, Nicolet Defendants and John Does 1 – 100)
                         (GROSS NEGLIGENCE - SUPERVISION)

       132)    The Plaintiff reasserts Paragraphs 1 through 131 above, with Exhibits, and restate

and incorporate them herein by reference.

       133)    The Defendants had a duty to the Plaintiff to supervise Johnson in accordance with



                                                 36

             Case 2:19-cv-00425 Filed 03/25/19 Page 36 of 45 Document 1
the standard of educators and high schools so as to not cause harm or injuries to the Plaintiff.

        134)     The Defendants were grossly negligent, reckless and wanton in their supervision of

Johnson and in their actions and omissions, as set forth above.

        135)     The harm to the Plaintiff as a result of the Defendants’ gross negligence, and their

actions, courses of conduct and omissions was reasonably foreseeable.

        136)     The Defendants’ gross negligence was the proximate cause of the harm and injuries

and damages as suffered by the Plaintiff.

        137)     As a direct and proximate cause of the Defendants’ gross negligence in the

supervision of Johnson, the Plaintiff has suffered physical injuries, pain and suffering, mental and

emotional trauma and distress, loss of earning capacity, medical and/or health-related expenses,

and general, special and consequential damages, and other damages, injuries and losses, and that

such amount in controversy exceeds $75,000.00, and together with costs, attorneys’ fees and

interest, to his detriment.

                             COUNT VIII – GROSS NEGLIGENCE
                    (As to Nicolet, Nicolet Defendants and John Does 1 – 100)
                       (GROSS NEGLIGENCE – FAILURE TO WARN)

        138)     The Plaintiff reasserts Paragraphs 1 through 137 above, with Exhibits, and restate

and incorporate them herein by reference.

        139)     The Defendants had a duty to warn the Plaintiff as to the misconduct of Johnson in

accordance with the standard of educators and high schools so as to not cause harm or injuries to

the Plaintiff.

        140)     The Defendants were grossly negligent, reckless and wanton in their failure to warn

the Plaintiff as to the misconduct of Johnson and in their actions and omissions, as set forth above.

        141)     The harm to the Plaintiff as a result of the Defendants’ gross negligence, and their



                                                  37

             Case 2:19-cv-00425 Filed 03/25/19 Page 37 of 45 Document 1
actions, courses of conduct and omissions was reasonably foreseeable.

       142)    The Defendants’ gross negligence was the proximate cause of the harm and injuries

and damages as suffered by the Plaintiff.

       143)    As a direct and proximate cause of the Defendants’ gross negligence and failure to

warn as to the misconduct of Johnson, the Plaintiff has suffered physical injuries, pain and

suffering, mental and emotional trauma and distress, loss of earning capacity, medical and/or

health-related expenses, and general, special and consequential damages, and other damages,

injuries and losses, and that such amount in controversy exceeds $75,000.00, and together with

costs, attorneys’ fees and interest, to his detriment.

                         COUNT IX – INTENTIONAL INFLICTION
                        OF EMOTIONAL DISTRESS (All Defendants)

       144)    The Plaintiff reasserts Paragraphs 1 through 143 above, with Exhibits, and restate

and incorporate them herein by reference.

       145)    As set forth above, the Defendants intentionally sought to inflict mental and

emotional trauma and distress, with physical manifestations thereon, upon the Plaintiff, or they

knew or should have known that emotional distress was the likely or foreseeable result of their

actions, practices, and courses of conduct as described herein.

       146)    The Defendants’ actions, practices and courses of conduct, as described herein,

were extreme, intolerable and outrageous, were beyond all possible bounds of a responsible

conduct of teachers and educators, in the protection and care of students and minors.

       147)    The emotional distress sustained by the Plaintiff and his anguish at having to decide

whether to submit by the demands of Defendant Johnson and the sexual abuse and exploitation,

and/or the continued distress arising from the fraud and deceit of the Defendants in falsely touting

and promoting Johnson in the media and to the Nicolet community.

                                                  38

            Case 2:19-cv-00425 Filed 03/25/19 Page 38 of 45 Document 1
       148)    As a direct and proximate cause of Defendants’ intentional infliction of mental and

emotional trauma and distress and the misconduct of Johnson, the Plaintiff has suffered physical

injuries, pain and suffering, mental and emotional trauma and distress, loss of earning capacity,

medical and/or health-related expenses, and general, special and consequential damages, and other

damages, injuries and losses, and that such amount in controversy exceeds $75,000.00, and

together with costs, attorneys’ fees and interest, to his detriment.

                          COUNT X – NEGLIGENT INFLICTION
                        OF EMOTIONAL DISTRESS (All Defendants)

       149)    The Plaintiff reasserts Paragraphs 1 through 148 above, with Exhibits, and restate

and incorporate them herein by reference.

       150)    The Defendants were negligent, reckless, and/or grossly negligent in their actions,

practices, and courses of conduct as described herein.

       151)    These Defendants knew or should have known that mental and emotional trauma

and distress was the likely or foreseeable result of their actions, practices, and course of conduct

as described herein.

       152)    The actions, practices, and courses of conduct of these Defendants were the cause

of the Plaintiff’s mental and emotional trauma and distress, with physical manifestations.

       153)    The mental and emotional trauma and distress sustained by the Plaintiff was of such

nature that a reasonable person would have suffered emotional distress, with physical

manifestations, under the circumstances.

       154)    As a direct and proximate cause of Defendants’ negligent infliction of mental and

emotional trauma and distress and the misconduct of Johnson, the Plaintiff has suffered physical

injuries, pain and suffering, mental and emotional trauma and distress, loss of earning capacity,

medical and/or health-related expenses, and general, special and consequential damages, and other

                                                  39

            Case 2:19-cv-00425 Filed 03/25/19 Page 39 of 45 Document 1
damages, injuries and losses, and that such amount in controversy exceeds $75,000.00, and

together with costs, attorneys’ fees and interest, to his detriment.

                           COUNT XI – BREACH OF CONTRACT
                    (Nicolet, Nicolet Defendants and John Does 1 – 100 only)

       155)      The Plaintiff reasserts Paragraphs 1 through 154 above, with Exhibits, and restate

and incorporate them herein by reference.

       156)      The Plaintiff and Nicolet Defendants entered into an NDA, as amended, in or about

November 2016.

       157)      The Plaintiff performed his duties and obligations under the NDA, as amended and

in good faith.

       158)      As set forth above, the Nicolet Defendants knew or should have known that the

information provided to the public through public records request could, and would, identity the

Plaintiff and breach the NDA.

       159)      As a direct and proximate cause of the breach of contract of the Nicolet Defendants,

the Plaintiff has suffered physical injuries, pain and suffering, mental and emotional trauma and

distress, loss of earning capacity, medical and/or health-related expenses, and general, special and

consequential damages, and other damages, injuries and losses, and that such amount in

controversy exceeds $75,000.00, and together with costs, attorneys’ fees and interest, to his

detriment.

         COUNT XII – BREACH OF IMPLIED COVENANT OF GOOD FAITH
         AND FAIR DEALING (Nicolet, Nicolet Defendants and John Does 1 -100)

       160)      The Plaintiff reasserts Paragraphs 1 through 159 above, with Exhibits, and restate

and incorporate them herein by reference.




                                                  40

             Case 2:19-cv-00425 Filed 03/25/19 Page 40 of 45 Document 1
        161)    A covenant of good faith and fair dealing was implied and existed in the NDA and

in the contractual relationship between the Plaintiff and the Nicolet Defendants.

        162)    The Nicolet Defendants had a duty of good faith and fair dealing in its dealings

with the Plaintiff and pursuant to the NDA executed with the Plaintiff for the purpose of inducing

him to contract and cooperate with the Nicolet Defendants.

        163)    As described above, Nicolet Defendants breached the implied covenant of good

faith and fair dealing with the Plaintiff.

        164)    As a direct and proximate cause of the breach of the implied covenant of good faith

and fair dealing by the Nicolet Defendants, the Plaintiff has suffered physical injuries, pain and

suffering, mental and emotional trauma and distress, loss of earning capacity, medical and/or

health-related expenses, and general, special and consequential damages, and other damages,

injuries and losses, and that such amount in controversy exceeds $75,000.00, and together with

costs, attorneys’ fees and interest, to his detriment.

                                 COUNT XIII –
                   NEGLIGENT MISREPRESENTATION (All Defendants)
        165)    The Plaintiff reasserts Paragraphs 1 through 164 above, with Exhibits, and restate

and incorporate them herein by reference.

        166)    The Defendants negligently concealed and misrepresented the sexual abuse,

exploitation and misconduct of Johnson to the Plaintiff and to others, including but not limited by

and through their public relations activities.

        167)    The conduct of the Defendants as described herein constitutes negligent

misrepresentation in that the Defendants negligently published, disseminated and provided the

Plaintiff and others with erroneous and misleading information, and negligently omitted material




                                                  41

            Case 2:19-cv-00425 Filed 03/25/19 Page 41 of 45 Document 1
information with a duty to disclose regarding the sexual abuse, exploitation and misconduct of

Johnson, to the Plaintiff’s detriment.

       168)    As a direct and proximate cause of the Defendants’ negligent misrepresentations,

the Plaintiff has suffered physical injuries, pain and suffering, mental and emotional trauma and

distress, loss of earning capacity, medical and/or health-related expenses, and general, special and

consequential damages, and other damages, injuries and losses, and that such amount in

controversy exceeds $75,000.00, and together with costs, attorneys’ fees and interest, to his

detriment.

                                    COUNT XIV -
                            FRAUD AND DECEIT (All Defendants)
       169)    The Plaintiff reasserts Paragraphs 1 through 168 above, with Exhibits, and restate

and incorporate them herein by reference.

       170)    The Defendants fraudulently concealed and misrepresented the sexual abuse,

exploitation and misconduct of Johnson to the Plaintiff and to others, including but not limited by

and through their public relations activities.

       171)    The actions of the Defendants described herein constitute fraud and deceit,

including but not limited to the following:

               a)      the Defendants made false representations of material facts, and/or omitted

               material facts with a duty of disclosure, regarding the sexual abuse, exploitation

               and misconduct of Johnson, knowing or having reason to know of their falsity;

               b)      the Defendants made said fraudulent misrepresentations and omissions for

               the purpose of inducing reliance from the Plaintiff and others; and

               c)      the Plaintiff and others did rely upon said misrepresentations and omissions,

               to their detriment.


                                                 42

             Case 2:19-cv-00425 Filed 03/25/19 Page 42 of 45 Document 1
       172)    As a direct and proximate cause of the Defendants’ fraud and deceit, the Plaintiff

has suffered physical injuries, pain and suffering, mental and emotional trauma and distress, loss

of earning capacity, medical and/or health-related expenses, and general, special and consequential

damages, and other damages, injuries and losses, and that such amount in controversy exceeds

$75,000.00, and together with costs, attorneys’ fees and interest, to his detriment.

                    COUNT XV – CIVIL CONSPIRACY (All Defendants).

       173)    The Plaintiff reasserts Paragraphs 1 through 172 above, with Exhibits, and restate

and incorporate them herein by reference.

       174)    The Defendants, together with others, combined, conspired, acted in concert, and/or

engaged in a conspiracy by entering into an agreement with unlawful motives and/or means, and

undertook overt acts towards the ends of such conspiracy.

       175)    In order to attain of the outcome of its conspiracy, the Defendants required

coordination and actions to be taken in unison and/or in concert, together with joint tortious activity

of the other co-conspirators.

       176)    The Defendants had the particular power and/or authority in their business and

business relationships to force, coerce, and/or encourage others to participate in this conspiracy

and result in retaliation and the termination of the Plaintiff’s employment.

       177)    As set forth above, Johnson performed acts and omissions herein alleged pursuant

to, and in furtherance of, a conspiracy with Nicolet, the Nicolet Defendants and/or the John Does.

       178)    The Defendants furthered the conspiracy by lending aid and encouragement to the

other Defendants and ratifying and adopting the acts of their co-conspirators.

       179)    As a direct and proximate cause of the Defendants’ civil conspiracy, the Plaintiff

has suffered physical injuries, pain and suffering, mental and emotional trauma and distress, loss



                                                  43

            Case 2:19-cv-00425 Filed 03/25/19 Page 43 of 45 Document 1
of earning capacity, medical and/or health-related expenses, and general, special and consequential

damages, and other damages, injuries and losses, and that such amount in controversy exceeds

$75,000.00, and together with costs, attorneys’ fees and interest, to his detriment.

                                 VI. REQUESTS FOR RELIEF
       WHEREFORE, the Plaintiff respectfully requests that this Honorable Court grant him the

following relief:

       A)      determine, find and adjudge that Defendants and/or John Does 1-100 are liable for

       their violations of law, and award the Plaintiffs their actual losses and damages, together

       with their general, special and compensatory damages and other damages, injuries and

       losses, which are in excess of $75,000.00, and together with costs, attorneys’ fees and

       interest, against the Defendants, jointly and/or severally, as set out herein;

       B)      determine and award the Plaintiff, his losses and damages for his physical injuries,

       pain and suffering, mental and emotional trauma and distress, loss of earning capacity,

       medical and/or health-related expenses, and general, special and consequential damages,

       and other damages, injuries and losses, which are in excess of $75,000.00, and together

       with costs, attorneys’ fees and interest, as a result of the Defendants’ violations of law,

       jointly and/or severally, as set out herein;

       C)      award the Plaintiff his costs in bringing this action, including the filing fees,

       investigator expenses, expert and witness fees, costs and expenses, and reasonable

       attorneys' fees;

       D)      award the Plaintiff multiple or punitive damages in an amount to be determined;

       E)      determine and award the Plaintiff declaratory relief and judgment, as may be just,

       appropriate, necessary and/or proper;



                                                 44

            Case 2:19-cv-00425 Filed 03/25/19 Page 44 of 45 Document 1
      F)     grant, order, restrain and enjoin the Defendants, jointly and severally, temporarily,

      preliminarily and permanently, and grant the Plaintiff such equitable relief, as may be just,

      appropriate, necessary and/or proper; and/or

      G)     any additional relief which this Honorable Court deems just and proper.



  THE PLAINTIFF DEMANDS A TRIAL BY JURY ON ALL COUNTS SO TRIABLE.




                                     Respectfully Submitted,
                                     PLAINTIFF, Mark S. Bonchek,

                                     By his Attorneys,



                                      _/s/ Jeffrey R. Tone____________
                                     Jeffrey R. Tone, Esq.
                                     KATTEN & TEMPLE, LLP
                                     The Rookery Building
                                     209 South LaSalle Street, Suite
                                     950 Chicago, Illinois 60604
                                     Telephone: (312) 663-4400
                                     Email: jtone@kattentemple.com


OF COUNSEL:

Philip M. Giordano, Esq.
Giordano & Company, P.C.
REED & GIORDANO, P.A.
47 Winter Street, Suite 800
Boston, Massachusetts 02108-4774
Telephone: (617) 723-7755
Facsimile: (617) 723-7756
Email: pgiordano@reedgiordano.com


Dated: March 25, 2019



                                               45

           Case 2:19-cv-00425 Filed 03/25/19 Page 45 of 45 Document 1
